Title: Thomas Jefferson to Charles Wingfield, 8 September 1811
From: Jefferson, Thomas
To: Wingfield, Charles


          
                  Dear Sir 
                  Monticello Sep. 8. 11.
           The death of mrs Carr, my sister, which took place a few days ago, and the desire that she should be buried here by the side of her husband, induce me to trouble you with a request that you would be so kind as to come and officiate on the occasion of her funeral. it is 
                  proposed that it shall take place on Wednesday the 11th at 12 aclock. it will be private, her near connections only proposing to attend, and our desire is to have the ceremony performed in a simple way, with prayers Etc as you shall think proper. I defer inviting her friends until I can recieve an answer from you by the bearer, whether we may hope the favor of your attendance.  accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        